Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of United Kingdom/ Great Britain parent Application No. GB1814925.2, filed on 09/13/2018 was received with the present application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, John Russell on 05/05/2022.

The claims application has been amended as follows: 
In claim 13, line 12-14, the limitation “at least part of a front end accessory drive (FEAD) pulley is located within a cavity when the first member is inserted into the FEAD pulley” has been amended to read -- at least part of the pulley is located within a cavity of the first member when the first member is inserted into the pulley --.
In claim 15, line 3, the limitation “the plurality of first member limbs is rotatable” has been amended to read -- the plurality of first member limbs are rotatable --.
In claim 15, line 4-5, the limitation “in a first direction toward the locked position, further comprising a lock position where lips” has been amended to read -- “in a first direction toward the locked position where lips --.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-8, 10-13, and 15-20 are allowed.
Claims 9 and 14 were cancelled by the applicant in the amendments filed on 04/29/2022.

The prior art of record, either individually or in combination, fail to teach or suggest, an insert for a font end accessory drive (FEAD) pulley having the specific structure recited within independent claim 1. In particular, an insert comprising: a first member with a cavity, a first member body, and a first member limb that extends away from said first member body; a second member that is received within the cavity of the first member; the first member configured to be inserted into and rotate within a pulley opening of the FEAD pulley in a first direction, while the second member prevents the rotation of the first member within said pulley opening in a second direction; wherein, a part of the FEAD pulley is disposed within the cavity of the first member when said first member is inserted into the FEAD pulley and when the second member is inserted into said cavity of the first member. As detailed in the previous office action (dated 01/31/2022), both Shah et al. (U.S. PGPUB 2018/0023658A1) and Manzoor (U.S. PGPUB 2015/0354689A1) teach an insert for a FEAD pulley having relatively similar features to the insert in applicant’s claimed invention. However, as further explained in the previous office action (dated 01/31/2022), Shah and Manzoor, both fail to disclose, at least a part of the FEAD pulley being located within a cavity formed on a first member of an insert, when the first member is inserted into the FEAD pulley and when a second member of the insert is inserted into the cavity of the first member. On the contrary, the cavity defined in the first member of insert taught by both Shah et al. and Manzoor are designed to receive only a second member limb of the second member when the first member, the second member, and the FEAD pulley are fully assembled together. Additionally, all other pertinent prior art identified by the examiner, does not propose or remotely conceive, an insert for a FEAD pulley comprising the exact collective structure described within claim 1. Therefore, claim 1 limitations appears to include allowable subject matter over cited prior art references; especially when said limitations are viewed in light of applicant’s specification.
  Furthermore, the prior art of record, either individually or in combination, also fail to disclose or render obvious, a system with the precise structural configuration recited within independent claim 13. More specifically, a system comprising: a pulley and a vibration cover assembly that includes a first member and a second member; the first member having a first member body, a plurality of first member limbs (which extends perpendicularly from said first member body), a plurality of protrusions (which are spaced away for the first member body and extends circumferentially from the plurality of protrusions), and a cavity; the first member designed to be coupled to a plurality of spokes on the pulley; the second member configured to enrage the first member so as to prevent the rotation of said first member (i.e. in a direction away from the a locked position) within a plurality of pulley openings on the pulley; wherein, a part of the pulley is disposed within the cavity of the first member when said first member is inserted into the pulley and when the second member is inserted into said cavity of the first member. As noted above, Shah et al, Manzoor, and all other relevant prior art discovered by the examiner, all fail to teach or suggest, at least part of a pulley in a system being disposed within a cavity defined by a first member of said system, when the pulley, the first member, and the second member of said system, are assembled in the manner explicitly described within claim 13. Thus, claim 13 limitations appears to include allowable subject matter over cited prior art references; especially when said limitations are viewed in view of applicant’s specification.
In addition, the prior art of record, either individually or in combination, further fail to teach or suggest, an assembly method for inserting an insert into a FEAD pulley having the particular steps/ sequential process recited within independent claim 20. That is, an assembly method comprising the step providing a FEAD pulley, and an insert with a first member and a second member; the step of inserting a plurality of protrusions and a plurality of first member limbs of a first member through a plurality of pulley openings in a FEAD pulley (where the pulley openings arranged between adjacent spokes of a plurality of spokes of the FEAD pulley); the step of rotating the first member to a locked position in which the plurality of protrusions are engaged with the surfaces of the plurality of spokes that faces away from the first member; the step of inserting a plurality of second member limbs of the second member through a plurality of recesses of the first member and through the plurality of pulley openings in the FEAD pulley; and the step of physically coupling a plurality of clips of the second member to a plurality of clip receivers of the first member. As set forth in the previous office action (dated 01/31/2022), claim 20 limitations appears to include allowable subject matter over all applicable cited prior art references (see the detailed explanation in the prior office action); especially when said limitations are viewed in light of applicant’s specification.
Accordingly, the insert, the system, and the method claimed by the applicant within corresponding claims 1-8, 10-13, and 15-20, are all determined to be allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                           /MICHAEL R MANSEN/                                                                                   Supervisory Patent Examiner, Art Unit 3654